Citation Nr: 0315759	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  97-28 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey

THE ISSUES

1.  Entitlement to service connection for lumbosacral strain 
with degenerative joint disease.

2.  Entitlement to service connection for residuals of 
contusions and strain of the left elbow.

3.  Entitlement to service connection for residuals of 
contusions of the right forearm.

4.  Entitlement to service connection for cervical sprain 
with degenerative joint disease.

5.  Entitlement to an increased rating for dislocations of 
the right shoulder, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran had active honorable service from September 1957 
to September 1960.  He also had a period of unrecognized 
service from October 1960 to November 1962. 

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey.  

The issues of entitlement to service connection for 
lumbosacral strain with degenerative joint disease, residuals 
of contusions and strain of the left elbow residuals of 
contusions of the right forearm, and cervical sprain with 
degenerative joint disease will be addressed in the remand 
section of this decision.


FINDING OF FACT

The veteran's disability of the right shoulder, the major 
extremity, results in the equivalent of limitation of motion 
of the shoulder to 45 degrees.




CONCLUSION OF LAW

The criteria for a 30 percent for the veteran's service-
connected right shoulder disability, the major extremity, 
have been met met.  38 U.S.C.A. § 1155 (West. 2002); 38 
C.F.R. § 4.71a, Part 4, Diagnostic Code 5201 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran sustained a contusion to his right shoulder in a 
motor vehicle accident in Germany during service in June 
1959.  During a second period of service from October 1960 to 
November 1962, he experienced dislocations of the right 
shoulder.  

On a May 1963 VA orthopedic examination, the diagnosis was 
relaxed rotator cuff of the right shoulder with history of 
recurrent dislocations.

In March 1965 the Board granted service connection for 
residuals of a right shoulder dislocation.  In a May 1965 
rating decision the RO implemented the Board's decision and 
assigned a 10 percent rating under Diagnostic Code 5203.  

On a November 1993 VA orthopedic examination, the diagnosis 
was residuals of injury to right shoulder with limitation of 
motion, recurrent dislocations, and bursitis.  In March 1994 
the RO assigned a 20 percent rating under Diagnostic Code 
5203.  

The veteran received treatment at VA and private facilities 
from 1995 to 1998 for various problems, including orthopedic 
disorders.  In July 1996 he was awarded disability benefits 
by the Social Security Administration.  The primary diagnosis 
was degenerative joint disease of the neck and back.

In August 1996 the veteran filed a claim for increased 
compensation for his service-connected right shoulder 
disorder and filed a claim for service connection for neck 
and back disorders secondary to the motor vehicle accident in 
service.  

On an April 1997 VA examination the veteran reported right 
shoulder pain, which was made worse by lifting, reaching over 
his head and cold weather.  The examination showed that the 
right shoulder was not tender or swollen.  Forward flexion 
and abduction were 165 degrees.  Internal and external 
rotation was 90 degrees.  X-rays showed degenerative type 
change about the humeral head with a subchondral cyst 
formation.  The pertinent diagnosis was residual dislocation 
of the right shoulder with degenerative joint disease and 
decreased range of motion. 

On an April 1998 VA examination of the right shoulder, the 
veteran complained of pain, weakness, stiffness, instability, 
and fatigability of his right shoulder.  He reported chronic 
dislocations on a daily basis and occasional numbness and 
tingling in his right hand.  Dampness and overuse caused his 
shoulder to ache and the pain would be 10/10 in severity.  He 
stated that he was a retired registered nurse and that he had 
missed some work because of right shoulder symptoms.  He 
avoided using his right arm doing household chores, as it 
would dislocate.  

The examination showed forward flexion and abduction to 120 
degrees, external rotation to 90 degrees, and internal 
rotation of 75 degrees.  When attempting to passively move 
his shoulder through more range of motion he experienced a 
great amount of pain and spasm in the shoulder.  X-rays of 
the right shoulder revealed diffuse arthritis.  The diagnosis 
was chronic dislocation and degenerative joint disease of the 
right shoulder.

On a December 1999 VA examination, the veteran reported that 
he had increasing right shoulder pain.  He was unable to 
vacuum or lift heave objects with his right shoulder and had 
trouble moving his right shoulder.  The examination of the 
right shoulder showed moderate crepitus.  He had passive 
forward flexion to 80 degrees and abduction to 90 degrees, 
extension to 20 degrees, lateral rotation to 60 degrees and 
internal rotation to 20 degrees.  There was no easy 
fatigability, incoordination, or additional limitation of 
motion.  The diagnosis was degenerative joint disease of the 
right shoulder joint.  

On a February 2002 VA examination, the veteran reported that 
he had right shoulder pain.  He wore a sling around the right 
shoulder intermittently.  The examination of the right 
shoulder showed he had forward flexion to 90 degrees and 
abduction to 90 degrees, and internal and external rotation 
from 0 to 90 degrees.  The diagnoses included "left 
shoulder" sprain/strain with limitation of motion.  The 
examiner said he found no evidence of fatigability or 
incoordination.  He was prone to exacerbation.  The examiner 
was unable to predict the amount of dysfunction in the 
future.

In February 2003 the veteran testified before the undersigned 
Veterans' Law Judge sitting t the RO.  At that time he 
described his symptoms.  He related he took prescription 
medication for his shoulder disorder and underwent physical 
therapy.  He indicated he was right-handed.  

II.  Analysis

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000). See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This law eliminates the concept of a well-grounded 
claim and redefines the obligations of the VA with respect to 
the duty to assist.  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The final 
rule implementing the VCAA was published on August 29, 2001.  
66 Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

In this regard, the VA has informed the appellant of 
information and evidence needed to substantiate and complete 
a claim for an increased rating in the statement of the case 
and supplemental statements of the case.  In the May 2002 
supplemental statement of the case he was informed of the 
VCAA and what evidence the VA would obtain.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Secondly, the VA has a duty to assist the claimant in 
obtaining evidence necessary to substantiate the claim.  The 
record shows that the VA has obtained all records identified 
by the appellant.  All available service medical records have 
been obtained, and the Board has undertaken all reasonable 
steps to obtain private medical records identified by the 
veteran.  Several VA examinations have been conducted during 
the appeal period.  During his February 2003 hearing he 
indicated that the claims folder had all the available 
records.  Thus, the Board concludes that the requirements of 
the VCAA have been satisfied.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2002).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern. Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based, as far as can 
practicably be determined, on the average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2002). Each service-connected disability is rated on the 
basis of specific criteria identified by diagnostic codes. 38 
C.F.R. § 4.27 (2002).

The United States Court of Appeals for Veterans Claims has 
held that, when a diagnostic code provides for compensation 
based solely on limitation of motion, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2002).

The provisions of 38 C.F.R. § 4.45 and 4.59 (2002) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, or atrophy 
of disuse. Instability of station, disturbance of locomotion, 
and interference with sitting, standing, and weight-bearing 
are also related considerations.

The veteran's service-connected disability of right shoulder 
is evaluated as 20 percent disabling in accordance with the 
criteria set forth in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, Diagnostic Code 5201.

Diagnostic Code5201 provides for the evaluation of limitation 
of motion of the shoulder.  Limitation of motion of the arm 
at shoulder level is rated 20 percent disabling for both the 
major and the minor side.  Limitation of the arm midway 
between the side and the shoulder level is rated 30 percent 
disabling on the major side; and limitation to 25 degrees 
from the side is rated 40 percent disabling on the major 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

The veteran's right shoulder disability may be also be rated 
under Diagnostic Codes 5003, 5200, 5202 and 5203.

Diagnostic Code 5003 provides that degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.

Diagnostic Code 5200 provides ratings for various degrees of 
ankylosis of the scapulohumeral articulation.  Under this 
code, a 30 percent evaluation is warranted where ankylosis of 
the major shoulder is favorable and abduction is possible to 
60 degrees with the ability to reach the mouth and head.  38 
C.F.R. § 4.71a, Diagnostic Code 5200.

Diagnostic Code 5202 provides a 20 percent evaluation when 
there is impairment of the major humerus with malunion and a 
moderate deformity, or where there is recurrent dislocation 
at the scapulohumeral joint with infrequent episodes and 
guarding of movements only at the shoulder level.  A 30 
percent evaluation is warranted where there is impairment of 
the major humerus with malunion and a marked deformity or 
where there is recurrent dislocation at the scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements.  A 50 percent evaluation is warranted when there 
is impairment of the major humerus with fibrous union.  
Impairment of the major humerus with nonunion of (false flail 
joint) warrants a 60 percent evaluation, and with loss of 
head (flail shoulder) an 80 percent evaluation may be 
assigned.  38 C.F.R. § 4.71, Diagnostic Code 5202.

Diagnostic Code 5203 provides that an impairment of the major 
clavicle or scapula with nonunion and with loose movement is 
assigned a 20 percent evaluation. Dislocation of the minor 
clavicle or scapula also warrants a 20 percent evaluation. 38 
C.F.R. § 4.71, Diagnostic Code 5203.

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees. 38 C.F.R. § 4.71, Plate I (2002).

In this regard the recent VA examination showed that forward 
flexion was to 90 degrees and abduction to 90 degrees which 
is at shoulder level.  In order to be entitled to the next 
higher evaluation motion must be limited to 45 degrees, which 
is midway between the side and shoulder level.  The veteran, 
who does have a degree of medical expertise as a registered 
nurse, has reported increasing pain in the right shoulder and 
chronic dislocations.  He has also indicated that he is 
reluctant to use his right shoulder doing even chores for 
fear of dislocation.  He also indicates that he experiences 
flare-ups resulting in severe pain.  This is confirmed by the 
recent VA examination which indicated that the right shoulder 
was prone to exacerbation.  

In view of the current findings and the veteran's complaints, 
when considered in conjunction with the holding in the De 
Luca case, it is the judgment of the Board that the right 
shoulder disorder results in the equivalent of limitation of 
motion of the shoulder to 45 degrees.  Accordingly, a 30 
percent rating is warranted under Diagnostic Code 5201.

However, the current evidence does not support a rating in 
excess of 30 percent.  There is no ankylosis of the shoulder 
or nonunion or fibrous union of the humerus.  Accordingly, a 
rating in excess of 30 percent is not warranted.


ORDER

An increased rating for the veteran's service-connected right 
shoulder disability, the major extremity, is granted subject 
to the law and regulations governing the payment of monetary 
benefits.


REMAND

The veteran contends he now has neck, back, right forearm, 
and left elbow disabilities as a result of the automobile 
injury in service, and the doctor who treated at the time 
much later indicated that there were contusions of the neck 
and back in that accident.  The veteran himself is a 
registered nurse and attributes his currently claimed 
disabilities to the accident in service.  

On a May 2002 addendum report by the VA doctor who examined 
the veteran in February 2002 the examiner stated that he had 
reviewed the veteran's claims file and noted that the 
documentation showed the problem started in may 1962 and that 
a motor vehicle accident occurred in May 1962.  This accident 
occurred during a period of unrecognized service.  It appears 
that the examiner did not have the opportunity to review the 
service medical records pertaining to the veteran's first 
period of service which show number of injuries in a prior 
motor vehicle accident in June 1959.  

The Board believes that an opinion regarding the validity of 
the veteran's contentions with a review of the pertinent 
medical records is needed.

Accordingly, the case is remanded for the following:

1.  The veteran's claims folder should be 
referred to the examiner who conducted 
the February 2002 VA examination or to 
another orthopedic specialist to indicate 
in an addendum whether it is as likely as 
not that the identified disabilities of 
the cervical spine, low back, and left 
elbow were related to the veteran's first 
period of active duty, to include the 
motor vehicle accident in June 1959 and 
reported in the service medical records.  
A complete rational for any opinion 
expressed should be included in the 
report.  .

2. The RO should again review the claims 
file and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) and the implementing 
regulations, 66 Fed. Reg. 45620-32 
(August 29, 2001) (to be codified at 38 
C.F.R. § 3.159) are fully complied with 
and satisfied.

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the service 
connection claims which are in appellate 
status. If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and an appropriate period of time 
to respond.

Thereafter the case should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


